             Case 3:20-mj-00163       Document 6       Filed 07/31/20     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                         Case No. 3 :20-mj-00163-1

        v.

 Carly Anne Ballard                               ORDER TO MODIFY CONDITIONS OF
                                                  RELEASE

IT IS ORDERED THAT the conditions of release be modified as follows:

Ordering the REMOVAL of following the conditions:

The defendant shall not enter within a five-block radius of the U.S. Courthouse located at 1000
SW 3rd Avenue, Portland, OR 97204, unless on official court business.

Defendant may not attend any other protests, rallies, assemblies or public gatherings in Portland,
Oregon.

And REPLACE with the noted condition:

The defendant shall not be present within the five blocks surrounding the federal courthouse in
Portland, Oregon, defined as SW Washington Street to the north, the Willamette River on the
east, SW Market Street to the south and SW Park A venue to the west.




IT IS so ORDERED THIS          '1 L      day of   :Jw~        , 2020.




                                                                            U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
